PER CURIAM.
Mark Anthony Gladney appeals the district court’s* adverse grant of summary judgment in favor of Hilton Frontenac Hotel and dismissing Gladney’s employment-discrimination and retaliation action. Having carefully reviewed the record, we conclude the judgment was proper for the reasons stated by the district court. Thus, we affirm the judgment of the district court. See 8th Cir. R. 47B.

 The Honorable Hemy Edward Autrey, United States District Judge for the Eastern District of Missouri.